DETAILED ACTION
This Office action is in reply to application no. 17/085,931, filed 30 October 2020.  Claims 1-18 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Boon on 9 March 2021.

The application has been amended as follows: 

The claims are amended as follows (all claims are amended):
1. A system for real-time omnichannel interactions, comprising:
a campaign database;
an adaptive advertisement campaign manager comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a first computing device, wherein the first plurality of programming instructions, when operating on the processor, causes the first computing device to:
send a product description page to a customer computing device, the product description page comprising a communication initiator, wherein the product description page is associated with an advertisement campaign, and wherein the communication initiator , when activated, is configured to initiate a text message from the customer computing device;
receive [[the text message from the customer computing device after activation of the communication initiator, the text message comprising customer-computing-device-specific data comprising a customer phone number[[and product-description-page-specific data comprising a product description page identifier
identify the advertisement campaign wherein identification of the advertisement campaign is based on the product-description-page-specific data;
request and receive a short message system text from a short message system server, the short message system text comprising product description details wherein the product description details are associated with an advertised product, and wherein the advertised product is associated with the advertisement campaign;
append a tap text link to the short message system text, the tap text link comprising the advertised product, and wherein the advertised product is associated with the advertisement campaign;
send the short message system text and its appended tap text link to the customer computing device
receive a tap text link activation response from the customer computing devicea business entity associated with the advertised product to engage with customer;
send the customer-computing-device-specific data and the product-description-page-specific data to a business establishment computing device associated with the business entity; and 
send the customer-computing-device-specific data, the product-description-page-specific data to an analytics server;
a customer computing device comprising a second plurality of programming instructions stored in a memory of, and operating on a processor of, a second computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the second computing device to:
receive [[the product description page from [[ adaptive campaign management system
display the product description page
send [[the text message to the adaptive advertisement campaign manager
receive the short message system text from the adaptative advertisement campaign manager
send [[the tap text link activation response to the adaptive advertisement campaign manager
a short message service server comprising a third plurality of programming instructions stored in a memory of, and operating on a processor of, a third computing device, wherein the third plurality of programming instructions, when operating on the processor, cause the third computing device to:
receive the short message system text request from the adaptive advertiser campaign manager
send the short message system text to the adaptive advertisement campaign manager

2. The system of claim 1 further comprising a call center computing device comprising a fourth plurality of programming instructions stored in a memory of, and operating on a processor of, a fourth computing device, wherein the fourth plurality of programming instructions, when operating on the processor, cause the fourth computing device to:
receive a call from a customer computing device, wherein the call includes embedded call data comprising customer computing device data and product description page details; and
send the embedded call data to the adaptive advertiser campaign manager.

3. The system of claim 1, wherein the advertisement campaign database, the adaptive advertisement campaign server, and the short message service server are 

4. The system of claim 1, wherein the short message service text comprises a link to a uniform resource locator on the internet.

5. The system of claim [[4, wherein analytics are generated based on an interaction with [[the uniform resource locator 

6. The system of claim 1, wherein [[the call to action in the short message service text 

7. The system of claim [[1, wherein analytics are generated based on a plurality of short message service texts received at the adaptive advertiser campaign manager.

8.  The system of claim 2, wherein the call center computing device is configured to engage with customer directly if the business establishment computing device is unavailable.

9. The system of claim [[8, wherein the direct customer engagement is handled by the call center computing device[[

10. A method for real-time omnichannel interactions, comprising the steps of:
at an adaptive advertisement campaign manager comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a first computing device:
sending a product description page to a customer computing device, the product description page comprising a communication initiator, wherein the product description page is associated with an advertisement campaign, and wherein the communication initiator , when activated, is configured to initiate a text message from the customer computing device;
receiving [[the text message from the customer computing device after activation of the communication initiator, the text message comprising customer-computing-device-specific data comprising a customer phone number[[and product-description-page-specific data comprising a product description page identifier
identifying the advertisement campaign wherein identification of the advertisement campaign is based on the product-description-page-specific data;
requesting and receiving a short message system text from a short message system server, the short message system text comprising product description details wherein the product description details are associated with an advertised product, and wherein the advertised product is associated with the advertisement campaign;
appending a tap text link to the short message system text, the tap text link comprising the advertised product, and wherein the advertised product is associated with the advertisement campaign;
sending the short message system text and its appended tap text link to the customer computing device
receiving a tap text link activation response from the customer computing devicea business entity associated with the advertised product to engage with customer;
sending the customer-computing-device-specific data and the product-description-page-specific data to a business establishment computing device associated with the business entity; 

at a customer computing device comprising a second plurality of programming instructions stored in a memory of, and operating on a processor of, a second computing device:
receiving [[the product description page from [[ adaptive campaign management system
displaying the product description page
sending [[the text message to the adaptive advertisement campaign manager
receiving the short message system text from the adaptative advertisement campaign manager
sending [[the tap text link activation response to the adaptive advertisement campaign manager
at a short message service server comprising a third plurality of programming instructions stored in a memory of, and operating on a processor of, a third computing device:
receiving the short message system text request from the adaptive advertiser campaign manager
sending the short message system text to the adaptive advertisement campaign manager

11. The method of claim 10 further comprising the steps of:
at a call center computing device comprising a fourth plurality of programming instructions stored in a memory of, and operating on a processor of, a fourth computing device:
receiving a call from a customer computing device, wherein the call includes embedded call data comprising customer computing device data and product description page details; and
 sending the embedded call data to the adaptive advertiser campaign manager.

12. The method of claim 10, wherein the advertisement campaign database, the adaptive advertisement campaign server, and the short message service server are 

13. The method of claim 10, wherein the short message service text comprises a link to a uniform resource locator on the internet.

14. The system of claim [[13, wherein analytics are generated based on an interaction with [[the uniform resource locator 

15. The method of claim 10, wherein [[the call to action in the short message service text 

16. The method of claim [[10, wherein analytics are generated based on a plurality of short message service texts received at the adaptive advertiser campaign manager.

17. The method of claim 11, wherein the call center computing device is configured to engage with customer directly if the business establishment computing device is unavailable.

18. The method of claim [[17, wherein the customer interactions are routed to call center [[compute]] computing devices using artificial intelligence routing algorithms.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: first, as the claims recite an abstract idea (advertising), a suspicion is raised as to compliance with 35 U.S.C. § 101.  However, the focus of the claims is a particular method of text interaction using tap text links in which several computers (an adaptive advertisement campaign manager, a customer computing device, a short message system server and a business establishment computing device) share particular information in a particular order based on interactions; this goes beyond “generally linking” the abstract idea “to a particular technological environment”.  See MPEP § 2106.05(e).
In regard to the state of the art just prior to the filing of the claimed invention, Hamedi et al. (U.S. Publication No. 2019/0034976) disclose a method of transforming content designs based on user preferences and activities. [title] It can append “text or hyperlinks” to a “video”. [0057] However, this is not the same as appending hyperlinks to a text message.
Chmaytelli et al. (U.S. Publication No. 2006/0253453) disclose time and location-based advertisements [title] which include an “ad dispatch server” that can manage “reported responses”. [0043] He uses “SMS”, [0062] but does not use it in a way similar to that of the present invention.
Gurha (U.S. Publication No. 2016/0007083) discloses an audience content exposure monitoring system. [title] He uses “text” per se, [e.g. 0234] but does not appear to use text messaging.  He provides a “link for a user to tap on”, [0279] but this is within the context of a pop-up advertisement rather than appended to a text message.  The closest he comes is to disclose that a user may receive such a message in “an email”, but this is simply an opt-in request. [0292]
None of these, individually or in ordered combination, disclose the particular sequence of messages and responses between multiple computing devices as in the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694